IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-71,826-02


                        EX PARTE ERIC WAYNE MILLER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20040D02928 IN THE 210TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of solicitation to

commit capital murder and sentenced to imprisonment for life. He did not appeal his conviction.

        After a review of the record, we find that Applicant’s prosecutorial misconduct claim based

on newly discovered evidence is without merit. Therefore, we deny relief.

        Applicant’s claim regarding cruel and unusual punishment is dismissed as subsequent. TEX .
                                          2

CODE CRIM . PRO . Art. 11.07 §4(a)-(c).

Filed: December 9, 2015
Do not publish